Citation Nr: 1700780	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  14-29 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right (dominant) posterior shoulder instability prior to September 26, 2011, and in excess of 10 percent thereafter.  

2.  Entitlement to a compensable disability rating for residuals L5 strain with spondylosis prior to September 26, 2011, and in excess of 10 percent thereafter.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.

ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran had honorable active duty service with the Army from August 1990 to August 1994, with subsequent service in the Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012 and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, and Winston-Salem, North Carolina, respectively.  In the April 2012 decision, the RO increased the disability rating for right (dominant) posterior shoulder instability from 10 to 20 percent, effective June 15, 2010, continued the noncompensable disability rating for residuals L5 sprain with spondylosis, and denied the claim of entitlement to TDIU.  In the July 2014 rating decision, the RO denied the claim of entitlement to service connection for PTSD and major depressive disorder.  The issues remain in appellate status because higher schedular ratings are available for both periods for each disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal.").  Jurisdiction of the claims has since been transferred to the Winston-Salem RO. 

The issues of entitlement to service connection for PTSD and major depressive disorder have been broadened to encompass entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although the Board sincerely regrets the delay, a remand to the AOJ is necessary to address several issues and afford the Veteran every opportunity to substantiate his claims.

As noted above, in the April 2014 rating decision, the RO reduced the disability evaluations for right (dominant) posterior shoulder instability and residuals L5 strain with spondylosis.  Although the June 2014 Statement of the Case (SOC) indicates that the reductions were based on the findings from a September 2010 VA examination, the examination report is not in the claims file.  The report must be associated with the file to provide the Board with the correct information to fully evaluate these claims.

Second, in August 2016, the Board received additional evidence pertaining to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  As the Veteran has never been afforded a VA PTSD/mental disorders examination, a remand is necessary to allow for an examination and obtain a medical opinion concerning whether the Veteran has an acquired psychiatric disorder as a result of active duty service.

Third, pursuant to 38 C.F.R. § 19.37, a Supplemental Statement of the Case (SSOC) will be furnished unless the additional evidence received duplicates evidence previously of record that was discussed in the SOC or a prior SSOC, or the additional evidence is not relevant to the issue, or issues, on appeal.  Here, pertinent VA examination findings involving the Veteran's thoracolumbar spine and right shoulder were obtained by the RO in December 2015, but were not addressed in any subsequent rating decision or SSOC.  Therefore, to ensure the Veteran is afforded due process under law, the issue must be remanded back to the AOJ.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.  This action may serve the Veteran, as it preserves his right to "one review on appeal" and permits the RO to review the evidence prior to the Board's consideration of the evidence.  Id. at 1347.  

Finally, as the Veteran's claim for TDIU is impacted by the outcome of the other claims on appeal, the TDIU claim is considered inextricably intertwined with these claims.  Therefore, a determination as to whether the Veteran is entitled to service connection for an acquired psychiatric disorder and increased disability ratings for right (dominant) posterior shoulder instability and residuals L5 strain with spondylosis must be made prior to reaching a decision on his claim for TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Insure that a copy of the September 2010 VA general medical examination is associated with the Veteran's electronic claims file.  

2.  After all available records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine whether he has an acquired psychiatric disorder, to include PTSD and major depressive disorder, as a result of military service.  The examiner must note that the complete electronic folder has been reviewed.  Any and all tests and evaluations deemed necessary must be performed and the clinical findings must be reported in detail.  The examiner must elicit a complete history of the Veteran's symptomatology and problems.  

THE EXAMINER IS ADVISED THAT THE VETERAN DOES NOT HAVE VERIFIED COMBAT SERVICE, AND, THUS, A COMBAT STRESSOR IS NOT PRESUMED.  

The examiner should be asked whether any current acquired psychiatric disorder (to include any such disorder that has been diagnosed at any time during the appeals period) is related to, or is otherwise the result of active duty service.  

Although the examiner must consider all of the evidence of record, the Board specifically calls the examiner's attention to the following:

* An August 2016 letter from C.L.R, a private, licensed clinical psychologist, who opined that the Veteran's non-combat service resulted in an acquired psychiatric disorder.

If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that considers all of the pertinent evidence of record (including the Veteran's self-reported history).

THE EXAMINATION REPORT MUST INCLUDE A COMPLETE RATIONALE FOR ALL OPINIONS AND CONCLUSIONS EXPRESSED.

3.  The AOJ should review the complete record, to specifically include all evidence received regarding the Veteran's right (dominant) posterior shoulder instability and residuals L5 strain with spondylosis since issuance of the June 2014 SOC.

Although the examiner must consider all of the evidence of record, the Board specifically calls the examiner's attention to the following:

* The December 2015 VA spine and shoulder examination report.
* The June 7, 2016 letter from the Veteran's VA treating physician, H.J.H. 

4.  Following completion of the above, schedule the Veteran for an appropriate VA general medical examination(s) to determine the effect of his service-connected disabilities on his employability.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially-gainful employment solely as a result of his service-connected disabilities without regard to non-service-connected disabilities or the Veteran's age. 

THE EXAMINATION REPORT MUST INCLUDE A COMPLETE RATIONALE FOR ALL OPINIONS AND CONCLUSIONS EXPRESSED.

5  After undertaking any additional development deemed necessary, readjudicate the claims in light of all of the evidence of record, to include consideration of an extraschedular disability rating for right (dominant) posterior shoulder instability and residuals L5 strain with spondylosis, review the claim file to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




